IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

 B & C CONSTRUCTION CO., INC. v. BANCORP SOUTH BANK, ET AL.

                  Direct Appeal from the Chancery Court for Shelby County
                     No. CH-080426-2      Arnold B. Goldin, Chancellor


                  No. W2011-01804-COA-R3-CV - Filed November 10, 2011




Appellant appealed a non-final judgment and therefore, we dismiss this appeal for lack of
jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

D AVID R. F ARMER, J., H OLLY M. K IRBY, J., and J. S TEVEN S TAFFORD, J.

Adam M. Nahmias, Memphis, Tennessee, for the appellant, B & C Construction Co., Inc.

W. Rowlett Scott, Memphis, Tennessee, for the appellee, BancorpSouth Bank.

                                   MEMORANDUM OPINION 1

       Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record for this appeal to determine if the Court has
subject matter jurisdiction to hear this matter. After this review, it appeared to the Court that
the order appealed is not a final judgment. Although the trial court certified the order
appealed as a final judgment pursuant to Rule 54.02 of the Tennessee Rules of Civil
Procedure, the order also recites:



       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
       All matters between plaintiff B&C and BancorpSouth set out in paragraph 18
       of the complaint, all matters between plaintiff B&C and the defendants other
       than BancorpSouth, and all matters pertaining to BancorpSouth's cross-claim
       and third party complaint remain pending and are reserved.

Because there is a claim pending between Appellant B & C Construction Co., Inc. and
Appellee BancorpSouth, the order was improvidently certified as a final judgment. By Order
entered on October 18, 2011, the Court directed appellant, B & C Construction Co., Inc. to
either obtain entry of a final judgment or else show cause why this appeal should not be
dismissed for failure to appeal an appealable order or judgment. Appellant filed a response
to our Order on November 1, 2011, in which Appellant agreed that the order appealed was
improvidently designated as a final judgment.

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

        For the foregoing reasons, we dismiss this appeal without prejudice to the filing of a
new appeal once a final judgment has been entered. The case is remanded to the trial court
for further proceedings consistent with this opinion. Should a new appeal be filed, the Clerk
of this Court shall, upon request of either party, consolidate the record in this appeal with the
record filed in the new appeal. Costs of this appeal are taxed to Appellant B & C
Construction Co., Inc. and its surety for which execution may issue if necessary.

                                            PER CURIAM